EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone (Reg. No. 47,768) on December 7, 2021.

Claim 15 has been amended as follows: 
15. (Currently amended) A vehicle system, comprising: 
an engine including a first cylinder bank and a second cylinder bank, the first cylinder bank including a first and second cylinder, the second cylinder bank including a third cylinder and a fourth cylinder; 
a first deactivating valve operator in mechanical communication with an intake valve of the first cylinder and a first camshaft; 
a first non-deactivating valve operator in mechanical communication with an exhaust valve of the first cylinder and a second camshaft; 
a second non-deactivating valve operator in mechanical communication with an intake valve of the second cylinder and the first camshaft; 
a third non-deactivating valve operator in mechanical communication with an exhaust valve of the second cylinder and the second camshaft;

a fourth non-deactivating valve operator in mechanical communication with an exhaust valve of the third cylinder and a fourth camshaft; 
a fifth non-deactivating valve operator in mechanical communication with an intake valve of the fourth cylinder and the third camshaft; and 
a sixth non-deactivating valve operator in mechanical communication with [[the]]an exhaust valve of [[the]]a fourth a fourth .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art discloses/teaches  an engine having a first cylinder and a second cylinder each having respective intake and exhaust valves; a first camshaft in mechanical communication with the first intake valve via a first deactivating valve operator; a first non-deactivating valve operator providing mechanical communication between the first exhaust valve and a second camshaft; a turbocharger and a controller configured to increase boost pressure from the turbocharger in response to a request to deactivate the first intake valve via the first deactivating valve operator.  However, the prior art does not disclose/teach control instructions to increase overlap between the first intake valve and the first exhaust valve in response to a turbocharger waste gate position one cylinder cycle before the request to deactivate the first intake valve.
Regarding claim 15, the prior discloses an engine including a first cylinder bank and a second cylinder bank, the first cylinder bank including a first and second cylinder, the second cylinder bank including a third cylinder and a fourth cylinder.  The prior art, however, does not disclose or teach	a first deactivating valve operator in mechanical communication with an intake valve of the first cylinder and a first camshaft; a first non-deactivating valve operator in mechanical communication with an exhaust valve of the first cylinder and a second camshaft; a second non-deactivating valve operator in mechanical communication with an intake valve of the second cylinder and the first camshaft; a third non-deactivating valve operator in mechanical communication with an exhaust valve of the second cylinder and the second camshaft; a second deactivating valve operator in mechanical communication with an intake valve of the third cylinder and a third camshaft; a fourth non-deactivating valve operator in mechanical communication with an exhaust valve of the third cylinder and a fourth camshaft; a fifth non-deactivating valve operator in mechanical communication with an intake valve of the fourth cylinder and the third camshaft; and a sixth non-deactivating valve operator in mechanical communication with an exhaust valve of a fourth cylinder and a fourth camshaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGOC T NGUYEN/Primary Examiner, Art Unit 3799